NUMBER 13-07-036-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


CHESTER DALE BLEVINS,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 221st District Court
                       of Montgomery County, Texas.


                      MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Yañez and Benavides
            Memorandum Opinion by Justice Benavides

      On November 28, 2006, after a jury trial, Chester Dale Blevins was found guilty of

theft. TEX . PENAL CODE ANN . § 31.03(a) (Vernon Supp. 2007). Blevins pleaded true to four

enhancement paragraphs. The trial court sentenced him to nine years in the Texas
Department of Criminal Justice. Blevins’s appointed trial counsel was Dexter M. Patterson.

The court then appointed appellate counsel, Benton Baker, IV, who filed his brief on

January 28, 2008. Blevins’s appellate counsel, concluding that "there are no arguable

grounds to be advanced on appeal," filed an Anders brief in which he reviewed the merits,

or lack thereof, of the appeal.1 We affirm.

                                             I. DISCUSSION

A.        Compliance with Anders v. California

          Blevins’s appellate counsel filed an Anders brief, in which he concludes there is

nothing that merits review on direct appeal. Anders v. California, 386 U.S. 738, 744

(1967). Blevins’s appellate brief meets the requirements of Anders. Id. at 744-45; see

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In compliance

with Anders, counsel presented a professional evaluation of the record and referred this

Court to what, in his opinion, are all issues which might arguably support an appeal. See

Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see

also High, 573 S.W.2d at 812.

          Counsel has informed this Court that he: (1) has diligently read and reviewed the

record and the circumstances of Blevin’s conviction, including the hearing at which Blevins

entered his plea and the sentencing hearing; (2) believes that there are no arguable

grounds to be advanced on appeal; and (3) forwarded to Blevins a copy of the brief along

with a letter informing Blevins of his right to review the record and to file a pro se brief. See

Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim.




1
    Anders v. California, 386 U.S. 738, 744 (1967)
                                                     2
Ohio App. 1991) (en banc); High, 573 S.W.2d at 813.

        On March 17, 2008, Blevins filed a pro se brief in which he alleged (1) that his due

process rights were violated because he was not afforded an “examining cause hearing,”

(2) that he received ineffective assistance of counsel, (3) that the evidence was legally and

factually insufficient, and (4) that the trial court improperly admitted evidence of his prior

criminal convictions.2

B.      Independent Review

        The United States Supreme Court has advised appellate courts that upon receiving

a "frivolous appeal" brief, they must conduct "a full examination of all the proceedings to

decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988);

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing that would

arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly

frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.").

                                             II. CONCLUSION

        The judgment of the trial court is affirmed. We order counsel to notify appellant of

the disposition of this appeal and the availability of discretionary review. See Ex parte


2
  Even though Blevins’s brief contains num erous form al defects and is not in com pliance with the appellate
rules of procedure, the Court did consider his argum ents in the independent review. See T EX . R. A PP . P. 38.9.

                                                        3
Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam). Counsel has filed a

motion to withdraw from further representation of Blevins on appeal. Counsel’s motion to

withdraw is granted. In re Schulman, 252 S.W.3d 403, 410 (Tex. Crim. App. 2008). All

other motions are hereby denied.


                                                      __________________________
                                                      GINA M. BENAVIDES
                                                      Justice
Do not publish.
See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 7th day of August, 2008.




                                           4